


EXECUTIVE CHANGE OF CONTROL AGREEMENT




This EXECUTIVE CHANGE OF CONTROL AGREEMENT is made as of August 1, 2011, by and
between WINNEBAGO INDUSTRIES, INC., an Iowa corporation (the "Company"), and
Donald L. Heidemann (the "Executive").


R E C I T A L S :


WHEREAS, the Executive is a senior executive and officer of the Company and has
made and is expected to continue to make major contributions to the
profitability, growth and financial strength of the Company;


WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change of Control (as hereafter defined) exists;


WHEREAS, it is in the best interests of the Company, considering the past and
future services of the Executive, to improve the security and climate for
objective decision making by providing for the personal security of the
Executive upon a Change of Control.


NOW, THEREFORE, in consideration of the foregoing premises and the past and
future services rendered and to be rendered by the Executive to the Company and
of the mutual covenants and agreements hereinafter set forth, the parties agree
as follows:


A G R E E M E N T :


1. Continued Service by Executive. In the event a person or entity, in order to
effect a Change of Control, commences a tender or exchange offer, circulates a
proxy to shareholders or takes other steps, the Executive agrees that the
Executive will not voluntarily leave the employ of the Company, and will render
faithful services to the Company consistent with Executive's position and
responsibilities, until the person or entity has abandoned or terminated its
efforts to effect such Change of Control or until such Change of Control has
occurred.


2. Change of Control. For purposes of this Agreement, the term “Change of
Control” means the time when (i) any Person becomes an Acquiring Person, or (ii)
individuals who shall qualify as Continuing Directors of the Company shall have
ceased for any reason to constitute at least a majority of the Board of
Directors of the Company; provided however, that in the case of either clause
(i) or (ii) a Change of Control shall not be deemed to have occurred if the
event shall have been approved prior to the occurrence thereof by a majority of
the Continuing Directors who shall then be members of such Board of Directors,
and in the case of clause (i) a Change of Control shall not be deemed to have
occurred upon the acquisition of stock of the Company by a pension,
profit-sharing, stock bonus, employee stock ownership plan or other retirement
plan intended to be qualified under Section 401(a) of the Internal Revenue Code
of 1986, as amended, established by the Company or any subsidiary of the
Company. (In addition, stock held by such a plan shall not be treated as
outstanding in determining ownership percentages for purposes of this
definition.)


For the purpose of the foregoing definition of “Change of Control”, the
capitalized terms shall have the following meanings:


(a) “Continuing Director” means (i) any member of the Board of Directors of the
Company, while such person as a member of the Board, who is not an Affiliate or
Associate of any Acquiring Person or of any such Acquiring Person's Affiliate or
Associate and was a member of the Board prior to the time when such Acquiring
Person shall have become an Acquiring Person, and (ii) any successor of a
Continuing Director, while such successor is a member of the Board, who is not
an Acquiring Person or any Affiliate or Associate of any Acquiring Person or a
representative or nominee of an Acquiring Person or of any affiliate or
associate of such Acquiring Person and is recommended or elected to succeed the
Continuing Director by a majority of the Continuing Directors.


(b) “Acquiring Person” means any Person or any individual or group of Affiliates
or Associates of such Person who acquires beneficial ownership, directly or
indirectly, of 20% or more of the outstanding stock of the Company if such
acquisition occurs in whole or in part following date of that person's
agreement.


(c) “Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified.


(d) “Associate” means (1) any corporate, partnership, limited liability company,
entity or organization (other than the Company or a majority-owned subsidiary of
the Company) of which such a Person is an officer, director, member, or partner
or is, directly or indirectly the beneficial owner of ten percent (10%) or more
of the class of equity securities, (2) any trust or fund in which such person
has a substantial beneficial interest or as to which such person serves as
trustee or in a similar fiduciary capacity, (3) any relative or spouse of such
person, or any relative of such spouse, or (4) any investment company for which
such person or any Affiliate of such person serves as investment advisor.



1

--------------------------------------------------------------------------------




(e) “Person” means an individual, corporation, limited liability company,
partnership, association, joint stock company, trust, unincorporated
organization or government or political subdivision thereof.


3. Termination Following a Change of Control. If a change of Control shall have
occurred while the Executive is still an employee of the Company, and if the
Executive's employment with the Company is terminated, within three years
following such Change of Control, then the Executive shall be entitled to the
compensation and benefits provided in Section 4, unless such termination is a
result of: (a) the Executive's death; (b) the Executive's Disability (as defined
in Section 3(a) below); (c) the Executive's Retirement (as defined in Section
3(b) below); (d) the Executive's termination by the Company for Cause (as
defined in Section 3(c) below); or (e) the Executive's decision to terminate
employment other than for Good Reason (as defined in Section 3(d) below).


(a) Disability. If, as a result of the Executive's incapacity due to physical or
mental illness, the Executive shall have been absent from his duties with the
Company on a full-time basis for six months and within 30 days after written
notice of termination is thereafter given by the Company the Executive shall not
have returned to the full-time performance of the Executive's duties, the
Company may terminate the Executive for “Disability.”


(b) Retirement. The term “Retirement” as used in this Agreement shall mean
termination by the Company or the Executive of the Executive's employment based
on the Executive having attained the age of 65 or such other age as shall have
been fixed in any arrangement established with the Executive's consent with
respect to the Executive.


(c) Cause. The Company may terminate the Executive's employment for Cause. For
purposes of this Agreement only, the Company shall have “Cause” to terminate the
Executive's employment hereunder only on the basis of (i) fraud,
misappropriation or embezzlement on the part of the Executive; or (ii)
intentional misconduct or gross negligence on the part of the Executive which
has resulted in material harm to the Company. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the company's Board of Directors at a meeting of the Board called
and held for the purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive's counsel, to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct set forth in the second sentence of this Section
3(c) and specifying the particulars thereof in detail. Nothing herein shall
limit the right of the Executive or his beneficiaries to contest the validity or
propriety of any such determination.




(d) Good Reason. The Executive may terminate the Executive's employment for Good
Reason at any time during the term of this Agreement. For purposes of this
Agreement “Good Reason” shall mean any of the following (without the Executive's
express written consent):


(i) the assignment to the Executive by the Company of duties inconsistent with
the Executive's position, duties, responsibilities and status with the Company
immediately prior to a Change in Control of the Company, or a change in the
Executive's titles or offices as in effect immediately prior to a Change in
Control of the Company, or any removal of the Executive from or any failure to
re-elect the Executive to any of such positions, except in connection with the
termination of his employment for Disability, Retirement or Cause or as a result
of the Executive's death or by the Executive other than for good Reason;


(ii) a reduction by the Company in the Executive's base salary as in effect on
the date hereof or as the same may be increased from time to time during the
term of this Agreement or the Company's failure to increase (within 12 months of
the Executive's last increase in base salary) the Executive's base salary after
a Change in Control of the Company in an amount which at least equals, on a
percentage basis, the average percentage increase in base salary for all
officers of the company effected in the preceding 12 months.


(iii) any failure by the Company to continue in effect any benefit plan or
arrangement (including, without limitation, the Company's 401(K) plan,
nonqualified deferred compensation plan, profit sharing plan, group life
insurance plan, and medical, dental, accident and disability plans) in which the
Executive is participating at the time of a Change of Control (or any other
plans providing the Executive with substantially similar benefits) (hereinafter
referred to as “Benefit Plans”), or the taking of any action by the Company
which would adversely affect the Executive's participation in or materially
reduce the Executive's benefits under any such Benefit Plan or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time of
a Change in Control of the Company;


(iv) any failure by the Company to continue in effect any incentive plan or
arrangement (including, without limitation, the Company's Officers Incentive
Compensation Plan, Officers Long-Term Incentive Plan, bonus and contingent bonus
arrangements and credits and the right to receive performance awards and similar
incentive compensation benefits) in which the Executive is participating at the
time of a Change of Control (or any other plans or arrangements providing him
with substantially similar benefits) (hereinafter referred to as “Incentive
Plans”) or the taking of any action by the Company which would adversely affect
the Executive's participation in any such Incentive Plan or materially reduce
the Executive's benefits under any such Incentive Plan by reducing such
benefits, when expressed as a percentage of his

2

--------------------------------------------------------------------------------




base salary, by more than 10 percentage points in any fiscal year as compared to
the immediately preceding fiscal year;


(v) any failure by the Company to continue in effect any plan or arrangement to
receive securities of the Company in which the Executive is participating at the
time of a Change of Control (or plans or arrangements providing him with
substantially similar benefits) (hereinafter referred to as “Securities Plans”)
or the taking of any action by the Company which would adversely affect the
Executive's participation in or materially reduce the Executive's benefits under
any such Securities Plan;


(vi) a relocation of the Company's principal executive offices to a location
outside of Forest City, Iowa, or the Executive's relocation to any place other
than the location at which the Executive performed the Executive's duties prior
to a Change in Control of the Company, except for required travel by the
Executive on the Company's business to an extent substantially consistent with
the Executive's business travel obligations at the time of a Change in Control
of the Company;


(vii) any failure by the Company to provide the Executive with the number of
paid vacation days to which the Executive is entitled at the time of a Change in
Control of the Company;


(viii) any material breach by the Company of any provision of this Agreement;


(ix) any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company; or


(x) any purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3(e) below.


(e) Notice of Termination. Any termination by the Company pursuant to Section
3(a), (b) or (c) shall be communicated by a Notice of Termination. For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate those specific termination provisions in this Agreement relied
upon and which sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provisions so indicated. For purposes of this Agreement, no such purported
termination by the Company shall be effective without such Notice of
Termination.


(f) Date of Termination. “Date of Termination” shall mean (a) if this Agreement
is terminated by the Company for Disability, 30 days after Notice of Termination
is given to the Executive (provided that the Executive shall not have returned
to the performance of the Executive's duties on a full-time basis during such
30-day period) or (b) if the Executive's employment is terminated by the Company
for any other reason, the date on which a Notice of Termination is given;
provided that if within 30 days after any Notice of Termination is given to the
Executive by the Company the Executive notified the Company that a dispute
exists concerning the termination, the Date of Termination shall be the date the
dispute is finally determined, whether by mutual agreement by the parties or
upon final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected).


4. Severance Compensation upon Termination of Employment. If the Company shall
terminate the Executive's employment other than pursuant to Section 5(a), (b) or
(c) or if the Executive shall terminate his employment for Good Reason, then the
Company shall pay to the Executive as severance pay in a lump sum, in cash, on
the fifth day following the Date of Termination, an amount equal to three (3)
times the average of the aggregate annual compensation paid to the Executive
during the three (3) fiscal years of the Company immediately preceding the
Change of Control by the Company subject to United States income taxes (or, such
fewer number of fiscal years if the Executive has not been employed by the
Company during each of the preceding three (3) fiscal years).


5. Excise Tax-Additional Payment.


(a) Notwithstanding anything in this Agreement or any written or unwritten
policy of the Company to the contrary, (i) if it shall be determined that any
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement, any other agreement between the Company and the Executive or
otherwise (a "Payment"), would be subject to the excise tax imposed by section
4999 of the Internal Revenue Code of 1986, as amended, (the "Code") or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the "Excise Tax"), or (ii) if the Executive shall otherwise become obligated
to pay the Excise Tax in respect of a Payment, then the Company shall pay to the
Executive an additional payment (a "Gross-Up Payment") in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon such Payment.


(b) All determinations and computations required to be made under this Section
5, including whether a Gross-Up Payment is required under clause (ii) of
paragraph 5(a) above, and the amount of any Gross-Up Payment, shall be made by
the Company's regularly engaged independent certified public accountants (the
"Accounting Firm"). The Company shall cause the Accounting Firm to provide
detailed supporting calculations both to the Company and the Executive within 15
business days after

3

--------------------------------------------------------------------------------




such determination or computation is requested by the Executive. Any initial
Gross-Up Payment determined pursuant to this Section 5 shall be paid by the
Company to the Executive within 5 days of the receipt of the Accounting Firm's
determination. A determination that no Excise Tax is payable by the Executive
shall not be valid or binding unless accompanied by a written opinion of the
Accounting Firm to the Executive that the Executive has substantial authority
not to report any Excise Tax on his federal income tax return. Any determination
by the Accounting Firm shall be binding upon the Company and the Executive,
except to the extent the Executive becomes obligated to pay an Excise Tax in
respect of a Payment. In the event that the Company or the subsidiary exhausts
or waives its remedies pursuant to paragraph 5(c) and the Executive thereafter
shall become obligated to make a payment of any Excise Tax, and if the amount
thereof shall exceed the amount, if any, of any Excise Tax computed by the
Accounting Firm pursuant to this paragraph 5(b) in respect to which an initial
Gross-Up Payment was made to the Executive, the Accounting Firm shall within 15
days after Notice thereof determine the amount of such excess Excise Tax and the
amount of the additional Gross-Up Payment to the Executive. All expenses and
fees of the Accounting Firm incurred by reason of this Section 5 shall be paid
by the Company.


(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive knows of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty-day period following the date
on which it gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:


(i) give the Company any information reasonably requested relating to such
claim,


(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,


(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and


(iv) permit the Company to participate in any proceedings relating to such
claim;


provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph 5(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company or the
subsidiary shall determine; provided, however, that if the Company or the
subsidiary directs the Executive to pay such claim and sue for a refund, the
Company or the subsidiary shall advance the amount of such payment to the
Executive, on an interest-free basis and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided, that any extension of the statue of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, control of the contest by the Company shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.


(d) If, after the receipt by the Executive of an amount advanced by the Company
or the subsidiary pursuant to paragraph 5(c), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
compliance with the requirements of Section 5 by the Company or the subsidiary)
promptly pay to the Company or the subsidiary the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by the Executive of an amount advanced by the
Company or the subsidiary pursuant to paragraph 5(c), a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall off-set, to the extent thereof,
the amount of Gross-Up Payment required to be paid.


(e) Both the Company and the Executive acknowledge that no legal right to
receive a Gross-Up Payment pursuant to this Section 5 shall exist unless and
until such time as an Excise tax has been assessed. The payment of severance
benefits pursuant to Section 4 of this Agreement (or the payment of any other
benefits under this Agreement) does not create a legal right on behalf of the
Executive to receive a Gross-Up Payment.


    

4

--------------------------------------------------------------------------------




6. No Obligation To Mitigate Damages; No Effect on Other Contractual Rights.


(a) The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Date of Termination, or otherwise.


(b) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive's existing rights, or rights which would accrue solely as a result of
the passage of time, under any Benefit Plan, Incentive Plan or Securities Plan,
employment agreements or other contract, plan or arrangement.


7. Successor to the Company.


(a) The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) of all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. Any failure of the Company to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle the
Executive to terminate the Executive's employment for Good Reason. As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assign to its business and/or assets as aforesaid which executes
and delivers the agreement provided for in this Section 7 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.


(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal and legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive's devisee, legatee, or other designee or, if
there be no such designee, to the Executive's estate.


8. No Guaranty of Employment. Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Company prior to a Change
of Control, and the rights of the Company to terminate the employment of the
Executive, prior to a Change of Control, shall continue as fully as if this
Agreement were not in effect.


9. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt registered, postage prepaid, as follows:


If to the Company:


Winnebago Industries, Inc.
Attn: General Counsel
605 W. Crystal Lake Road
P.O. Box 152
Forest City, Iowa 50436


If to the Executive:


Donald L. Heidemann
101 Fair Meadows Lane
Forest City, IA 50436
    
or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


10. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. This Agreement shall be governed by and construed in accordance with
the laws of the State of Iowa.


11. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.



5

--------------------------------------------------------------------------------




12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


13. Legal Fees and Expenses. The Company shall pay all legal fees and expenses
which the Executive may incur as a result of the Company's contesting the
validity, enforceability or the Executive's interpretation of, or determinations
under, this Agreement.


14. Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
business so long as such information is not otherwise publicly disclosed.


15. Section 409A. This Agreement is intended to satisfy the short-term deferral
exception to Internal Revenue code Section 409A and the regulations thereunder.
This Agreement shall be administered accordingly; and if necessary, amended to
ensure satisfaction of the short-term deferral exception.


IN WITNESS WHEREOF, the parties have executed this agreement on the date set out
above.
 
COMPANY:
 
 
 
 
 
 
WINNEBAGO INDUSTRIES, INC.
 
 
 
 
 
 
 
 
 
BY:
/s/ Robert J. Olson
 
 
 
Chairman of the Board
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
 
/s/ Donald L. Heidemann
 
 
 
Donald L. Heidemann
 




6